Citation Nr: 0943571	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  03-32 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or on housebound 
status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to June 
1953.  He is the recipient of the Purple Heart Medal and the 
Combat Infantryman Badge (CIB).  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied entitlement to 
special monthly compensation (SMC) based on the need for 
regular aid and attendance or on housebound status.  

In August 2009, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  

In November 2006 and May 2009, the Board remanded the claim 
for additional development and adjudicative action.  The case 
has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the evidentiary record shows that in the Veteran's 
notice of disagreement (NOD), received in July 2006, the 
Veteran's representative requested that VA outpatient 
treatment records be obtained from the South Texas Veterans 
Health Care System and Wilford Hall Medical Center.  
Subsequently thereafter, in his VA Form 9, Appeal to the 
Board of Veterans' Appeals, dated April 2009, the Veteran 
reminded the RO that he has medical records at Wilford Hall 
Medical Center and the VA Medical Center in San Antonio, 
Texas.  

While the record contains VA medical reports dated up to 
2006, it is unclear if the Veteran's treatment reports since 
2006 have been obtained and associated with the claims file.  
Additionally, even though a request to obtain the Veteran's 
reports from the Wilford Hall Medical Center was made in 2000 
and documents were received shortly thereafter, it is unclear 
if the Veteran's recent treatment reports, if any, have been 
obtained and associated with the claims file.  As such, 
additional development is warranted.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Because VA has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
file all outstanding records of treatment 
from the Wilford Hall Medical Center of 
the San Antonio Military Medical Center 
and South Texas Veterans Health Care 
System in San Antonio, Texas, 
particularly medical reports dated since 
2006.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  The 
Veteran should also be apprised of such 
and given the opportunity to submit the 
reports.

2.  After accomplishing any additional 
development deemed appropriate, 
readjudicate the claim for entitlement to 
special monthly compensation (SMC) based 
on the need for regular aid and 
attendance or on housebound status.  If 
the benefit sought in connection with the 
claim remains denied, the Veteran and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case (SSOC) and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


